If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                   March 12, 2020
                Plaintiff-Appellee,

 v                                                                 No. 345742
                                                                   Bay Circuit Court
 JAMES EDWARD JONES,                                               LC No. 18-010043-FH

                Defendant-Appellant.


Before: CAMERON, P.J., and SHAPIRO and LETICA, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.


                                                           /s/ Douglas B. Shapiro




                                              -1-